2. Situation of the Roma people in Europe (vote)
Mr President, I would like to move the following amendment as a new paragraph 9a. I will read it: 'Considers that the situation of Roma in Europe can in no way affect the forthcoming accession of Romania and Bulgaria to the Schengen Area, nor the rights of their citizens'. I hope the House can support that amendment.
Mr President, I notice that there were a large number of people holding up banners. I understand this is against the rules, but you did not say anything about it. If they can hold up their banner, can I hold up mine, please? It reads: 'Say no to the European Union'.
(Applause from the EFD Group)
Can we have one set of rules that applies for everybody, please? Is that possible?
I think you have made your point. Everybody knows and noticed that you say 'no' to the European Union.